Raum, J., dissenting: Although the language used in section 732 (a) is similar to the language employed in section 272 (a) (1),the issue is quite different. - Section 272 (a) (1) deals with deficiencies and it is important that the party appearing before this Court to contest a proposed deficiency be the party against whom the assessment can be made if the deficiency is sustained. Here we are dealing with refunds, and, I take it, there is no dispute that this petitioner would be entitled to the refund if successful. Moreover, a taxpayer’s remedy under section 272 is merely an alternative to his long-standing remedy of paying the tax and suing for refund in a District Court or the Court of Claims, whereas the taxpayer’s only remedy in a situation of the type now before us is a proceeding in this Court. I cannot believe that Congress has legislated in such manner as to prevent the maintenance of this suit. The fact that it used the same general language in section 732 as it did in section 272 indicates only that it was establishing the same general framework of appeals to this Court from determinations of the Commissioner. The problem here presented is entirely different and I find no evidence that Congress intended to produce such a bizarre result as is thought to be required in the majority opinion. That the same words may be used by Congress in a different sense, depending upon their context, is familiar law, cf. Helvering v. Stockholms Enskilda Bank, 293 U. S. 84, 87-88, and, to me, the setting presented by section 732, though superficially similar to section 272, calls for an entirely different interpretation of the statutory language. HarroN, Opper, and Withet, JJ., agree with this dissent.